Citation Nr: 1735886	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-09 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial noncompensable rating for right epididymo-orchitis with enlargement, voiding dysfunction, and infertility, prior to November 6, 2014.

2.  Entitlement to a rating in excess of 40 percent right epididymo-orchitis with enlargement, voiding dysfunction, and infertility, from November 6, 2014.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to March 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which granted service connection for right epididymitis, with an initial noncompensable rating, effective March 25, 2009.  

The Veteran testified at a hearing before the RO Decision Review Officer in November 2010.  A hearing transcript is included in the record.  

In November 2014, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer at the Board.  VA regulations require that the VLJ who conducted a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  The Veteran was notified in a May 2017 letter of his options and he declined a new hearing in a response dated later the same month.   

The Board remanded the appeal in January 2015 for further development.

In a January 2015 rating decision, the RO recharacterized the disability as right epididymo-orchitis with enlargement, voiding dysfunction, and infertility and increased the rating to 40 percent, effective November 6, 2014.  As this rating is less than the maximum benefit allowed by law and regulation, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Prior to November 6, 2014, the Veteran's right epididymo-orchitis has been manifested by a daytime voiding interval of less than one hour, or awakening to void five or more times per night. 

2.  From November 6, 2014, the Veteran's right epididymo-orchitis has not required the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day or caused any renal dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent rating, but no higher, for right epididymo-orchitis, prior to November 6, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7525 (2016).

2.  The criteria for a rating in excess of 40 percent for right epididymo-orchitis from November 6, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7525 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The Veteran's service treatment records and post-service treatment records were obtained.  The Veteran was afforded VA examinations in September 2009, December 2010, January 2015, and May 2016.  These examination reports contain sufficient evidence for deciding the claim.  The reports are based upon consideration of the Veteran's reported symptoms and prior medical history and describe the disability in sufficient detail so that the Board's evaluation is a fully informed one.  Accordingly, VA's duty to assist has been met.

Higher Ratings

Disability ratings are determined by applying a schedule of reductions in earning capacity from specific injuries or a combination of injuries that is based upon the average impairment of earning capacities.  38 U.S.C.A. § 1155 (West 2014).  Each disability must be viewed in relation to its entire history, with emphasis upon the limitations proportionate to the severity of the disabling condition.  38 C.F.R. § 4.1 (2016).

Where there is a question as to which of the two disability evaluations is applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence of record, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When rating the Veteran's service-connected disability, the entire medical history must be reviewed.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decisionmaker to these specific areas dysfunction, only the predominant area of dysfunction is considered for rating purposes.  Since the areas of dysfunction described do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a (2016).

The Veteran's epididymo-orchitis is evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7525.  Diagnostic Code 7525 provides that epididymo-orchitis should be rated under the criteria for urinary tract infection (UTI).  The UTI rating criteria provides that a 10 percent rating is warranted if the condition requires long-term drug therapy, one to two hospitalizations per year, and/or intermittent intensive management.  A 30 percent evaluation is warranted if the condition is manifested by recurrent symptomatic infection requiring drainage or frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  Higher ratings may be assigned for poor renal function under the criteria for renal dysfunction.  Id.

Under 38 C.F.R. § 4.115a, renal dysfunction is rated as follows:

A noncompensable rating is assigned for albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101.  A 30 percent rating is assigned for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  Id. 

Under 38 C.F.R. § 4.115a, voiding dysfunction is rated for urine leakage, urinary frequency, or obstructed voiding as follows:

Urine leakage: A 20 percent rating is assigned if requiring the wearing of absorbent materials must be changed less than 2 times per day.  A 40 percent rating is assigned if requiring the wearing of absorbent materials must be changed 2 to 4 times per day.  A 60 percent rating is assigned if the use of an appliance is required or the wearing of absorbent materials must be changed more than 4 times per day.  Id.

Urinary frequency: A 10 percent rating for daytime voiding interval between two and three hours or awakening to void two times per night.  A 20 percent rating is assigned if the daytime voiding interval is between one and two hours or awakening to void three to four times per night and a 40 percent rating is assigned for daytime voiding interval less than one hour or awakening to void five or more times per night.  Id.

Obstructed voiding: A noncompensable rating is provided for obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent rating is assigned if marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) is shown with any one or combination of the following:  1. Post void residuals greater than 150 cc; 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); 3. Recurrent urinary tract infections secondary to obstruction; and/or 4. Stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is provided if urinary retention requires intermittent or continuous catheterization.  Id.

At the September 2009 VA examination, the Veteran reported that he urinated eight times at intervals of two hours during the day and at night; he urinated three times at intervals of two hours.  He did not have problems starting urination or have any urinary incontinence.  He reported pain but did not report any overall functional impairment.  The examiner found right epididymitis tenderness upon palpation.  The examiner opined that the Veteran had recurrent right epididymitis.  The Veteran reported that he did not experience any overall functional impairment from this condition.

The Veteran testified at the November 2010 RO hearing that he had no hospitalizations, drug therapy, or intensive management, but did have three UTIs that year and one in the past year.  No renal dysfunction, urinary frequency or incontinence issues were reported.

At the December 2010 VA examination, the Veteran reported that he urinated at intervals of one-half to two hours during the day and reported nocturia with urination every three to four hours at night.  The Veteran denied having a weak/intermittent stream, hematuria, and dribbling.  He did not experience any urinary leakage, incontinence, obstructive voiding, or renal dysfunction and required no hospitalizations, intensive management, or drug therapy for the right epididymitis.  The Veteran reported hesitancy or difficulty starting a stream, straining to urinate, dysuria, and urethral discharge.  He also reported one UTI infection over the past year that did not require hospitalization.  The examiner provided a new diagnosis recurrent right epididymitis.

At the November 2014 Board hearing the Veteran testified that he urinates frequently at night and had urinated at least three times within the one-and-a-half hours waiting period prior to the hearing.  When asked whether daytime voiding was at intervals between one to two hours during the day or three or four times a night, the Veteran answered affirmatively.  The Veteran denied receiving any drug therapy, continuous catheterization, periodic dilation of two to three times a month, and any renal dysfunction.  The Veteran testified that his symptoms have worsened over the past few years.

At a January 2015 VA examination, the Veteran reported acute and recurrent pain.  The examiner opined that the original diagnosis has progressively worsened, as the right testicle is now marked larger than the left.  The examiner changed the Veteran's diagnosis to chronic epididymo-orchitis with right testicular enlargement and infertility due to chronic epididymo-orchitis.  The examiner also opined that the Veteran had a voiding dysfunction that caused urinary frequency at intervals of less than one hour during the day and three to four times during the night and caused a slow or weak stream; however, the voiding dysfunction did not cause urinary leakage, use of an appliance, any hospitalizations, or long-term drug therapy.  The examiner noted the Veteran had a history of UTIs and was treated with medications.

Pursuant to the January 2015 Board remand, the Veteran was afforded another VA examination in May 2016.  The examiner noted that the Veteran has a current diagnosis of epididymo-orchitis with enlargement, voiding dysfunction, and infertility.  The examiner indicated that the Veteran did not have any renal dysfunction.  The examiner opined that the Veteran has a voiding dysfunction that causes urinary frequency at intervals less than one hour during the day and five or more times during the night.  The voiding dysfunction also causes hesitancy with markedly decreased force of stream and urinary leakage, but did not require wearing of absorbent material for the urine leakage, or the use of an appliance, any long-term drug therapy, or hospitalizations.  .  

Given the evidence of record, the Veteran does not exhibit compensable symptomatology under Diagnostic Code 7525 at any time during the appellate period.  Although the claims folder indicate that the Veteran has a history of UTIs, the Veteran has consistently denied long-term drug therapy and has not required drainage, continuous intensive management, or any hospitalizations for his right epididymo-orchitis disability.  Therefore, a noncompensable rating is appropriate under the rating criteria for urinary tract infection.

Regardless, under 38 C.F.R. §§ 4.115a and 4.20, the Board must consider whether any other applicable rating criteria may enable a higher evaluation.  

For the period prior to November 6, 2014, the evidence of record demonstrates the Veteran exhibited symptoms approximating daytime voiding intervals of less than one hour or awakening to void five or more times per night during the entire appellate period.  The September 2009 VA examination reported urinary frequency of eight times within two hours during the day and three times every two hours at night.  The Board finds that this equates to a daytime voiding interval less than one hour and awakening five or more times per night.  Additionally, the December 2010 VA examination report showed a history of urinary frequency at daytime intervals less than one hour.  Therefore, the Board resolves reasonable doubt in his favor to find that his symptoms more closely approximated the 40 percent rating criteria for a voiding dysfunction (urinary frequency) for this initial appeal period.  

A rating in excess of 40 percent is not warranted before November 16, 2014, or thereafter, as the evidence does not reflect the Veteran's voiding dysfunction required use of an appliance or wearing of absorbent materials that must be changed more than four times a day, or any renal dysfunction.  

A 40 percent rating, and no higher, for a right epididymo-orchitis with enlargement, voiding dysfunction, and infertility, prior to November 6, 2014, is warranted.  A rating higher than 40 percent for a right epididymo-orchitis with enlargement, voiding dysfunction, and infertility, from November 6, 2014 is not warranted.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

There are no additional expressly or reasonably raised issues presented on the record. 


ORDER

An initial rating of 40 percent, but no higher, prior to November 6, 2014, is granted.

A rating in excess of 40 percent, from November 6, 2014, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


